Local Form 420A


                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF OKLAHOMA

IN RE: John and Lorie Greathouse                           Case No.: 18-81369
                                                           Chapter 13

                  Debtors.



                                 CERTIFICATE OF MAILING


       The undersigned does hereby certify that on February 20, 2019, true and correct copies of
the Motion to Vacate Order of Dismissal and Notice of Motion were served via the
Bankruptcy Notification Center, on the Chapter 13 Trustee, and both documents were served on
the remaining interested parties via USPS mail to those listed on the official mailing matrix of
this matter, a copy of which is attached hereto.


                                                           S/Joel G. Hargis
                                                           Caddell Reynolds, Law Firm
                                                           211 N. 2nd Street
                                                           Rogers, AR 72756
                                                           Phone: (479) 464-8269
                                                           Fax: (479) 230-2002
                                                           jhargis@justicetoday.com




  Case 18-81369         Doc 31   Filed 02/20/19 Entered 02/20/19 22:57:25         Desc Main
                                   Document     Page 1 of 3
Label Matrix for local noticing                 Aaron’s Rent, Inc                          Account Management Resources
1086-7                                          1015 Cobb Place Blvd                       Attn: Bankruptcy
Case 18-81369                                   Kennesaw, GA 30144-3672                    Po Box 60607
Eastern District of Oklahoma                                                               Oklahoma City, OK 73146-0607
Muskogee
Wed Feb 20 22:44:35 CST 2019
Ad Astra Recovery                               Arm Bank                                   (p)ARMSTRONG BANK
7330 West 33rd Street North                     Po Box 435                                 PO 188
Suite 118                                       Vian, OK 74962-0435                        LEGAL DEPARTMENT
Wichita, KS 67205-9370                                                                     MUSKOGEE OK 74402-0188


William Mark Bonney                             Convergent Outsourcing, Inc.               Credit Acceptance
Chapter 13 Trustee Office                       Attn: Bankruptcy                           25505 West 12 Mile Rd
Severs Bldg 215 State St Ste 1000               Po Box 9004                                Suite 3000
POB 1548                                        Renton, WA 98057-9004                      Southfield, MI 48034-8331
Muskogee, OK 74402-1548

Credit Collection Services                      Cybrcollect                                FedLoan Servicing
Attn: Bankruptcy                                3 Easton Oval Ste 210                      Attn: Bankruptcy
725 Canton St                                   Columbus, OH 43219-6011                    Po Box 69184
Norwood, MA 02062-2679                                                                     Harrisburg, PA 17106-9184


John Tollie Greathouse                          Lorie Beth Greathouse                      Joel Grant Hargis
18184 W. Levi Mtn. Rd.                          18184 W. Levi Mtn. Rd.                     Nolan, Caddell & Reynolds
Park Hill, OK 74451-2040                        Park Hill, OK 74451-2040                   P.O. Box 184
                                                                                           Fort Smith, AR 72902-0184


Office of the United States Trustee             Oklahoma Employment Security Commission    Oklahoma Tax Commission
Office of the Assistant U.S. Trustee            Robert C. Newark, III, Attorney            440 S. Houston #501-B
224 S Boulder Ste 225                           P.O. Box 53039                             Tulsa, OK 74127-8989
Tulsa, OK 74103-3026                            Oklahoma City, OK 73152-3039


Pacific Union Financial                         Perfection Collection                      (p)PORTFOLIO RECOVERY ASSOCIATES LLC
Attn: Bankruptcy                                Attn: Bankruptcy Department                PO BOX 41067
1603 Lbj Freeway, Suite 500                     313 E 1200 S, Suite 102                    NORFOLK VA 23541-1067
Farmers Branch, TX 75234-6071                   Orem, UT 84058-6910


Rose Furniture                                  Royal Management/Your Credit               Melody V. Suess
1912 S Muskogee Ave.                            Attn: Bankruptcy                           Assistant General Counsel
Tahlequah, OK 74464-5437                        25331 Ih 10 West, Suite 101                Oklahoma Tax Commission
                                                San Antonio, TX 78257-9506                 440 S. Houston #501-B
                                                                                           Tulsa, OK 74127-8989

US Department of Education                      US Security and Exchange Commission        United States Attorney
400 Maryland Ave. SW                            175 W. Jackson Boulevard                   Eastern District of Oklahoma
Washington DC 20202-0001                        Chicago, IL 60604-2615                     520 Denison Ave.
                                                                                           Muskogee OK 74401-6007


Verizon                                         Verizon Wireless                           Western Shamrock Corporation
by American InfoSource as agent                 Attn: Verizon Wireless Bankruptcy Admini   801 South Abe Street
4515 N Santa Fe Ave                             500 Technology Dr, Ste 550                 San Angelo, TX 76903-6735
Oklahoma City, OK 73118-7901                    Weldon Spring, MO 63304-2225
                  Case 18-81369        Doc 31     Filed 02/20/19 Entered 02/20/19 22:57:25            Desc Main
                                                    Document     Page 2 of 3
Western Shamrock Corporation dba Western Fin
Bankruptcy Department
84 Villa Rd, Ste 303
Greenville, SC 29615-3013




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Armstrong Bank                                       Portfolio Recovery Associates, LLC
c/o Toni Bradley Smith, General Counsel              POB 41067
Legal Department                                     Norfolk VA 23541
PO Box 188
Muskogee, OK 74402-0188




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)William Mark Bonney                               End of Label Matrix
Chapter 13 Trustee Office                            Mailable recipients    30
Severs Bldg 215 State St Ste 1000                    Bypassed recipients     1
POB 1548                                             Total                  31
Muskogee, OK 74402-1548




                  Case 18-81369           Doc 31       Filed 02/20/19 Entered 02/20/19 22:57:25                      Desc Main
                                                         Document     Page 3 of 3
